DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 10, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (US 2011/0156235).
With regard to claim 1, figure 2 of Yuan discloses a semiconductor package comprising: a substrate 20 including a wiring (“contact pads (not shown) on the rear surface 42 of first substrate 20”, par [0013]); a semiconductor chip structure 30 on the substrate 20, and electrically connected 40 to the wiring (“contact pads (not shown) on the rear surface 42 of first substrate 20”, par [0013]); an underfill resin 50 in a space between the substrate 20 and the semiconductor chip structure 30; and a stiffener 22 surrounding a side surface (side of 30) of the semiconductor chip structure 30, on the substrate 20, wherein the stiffener 22 includes a conductive frame 22 having a cavity 110 and an insulating filler 25 in the cavity 110.
With regard to claim 2, figure 2 of Yuan discloses that the insulating filler 25 includes the same organic material (“Molding compound material 25 in an uncured viscous state may be a dielectric material such as, for example an epoxy resin material”, par [0018]) as the underfill resin (“Underfill 50 may include, for example a commercially available epoxy polymer”, par [0014]), and wherein the stiffener 22 is spaced apart from the underfill resin 50.
With regard to claim 5, figure 2 of Yuan discloses at least a portion of the insulating filler 25 is free of having the conductive frame 22 thereon.
With regard to claim 6, figure 2 of Yuan discloses that the cavity 110 has a vertical cross- sectional shape that extends from an upper surface (top of 22) of the conductive frame 22 to a lower surface (bottom of 22) of the conductive frame 22.
With regard to claim 8, figure 2 of Yuan discloses that the insulating filler 25 in the cavity 110 comprises a first rectangular shape (“Molding compound material 25 may have a shape, comprising a square, rectangle”, par [0020], fig. 2) among a plurality of rectangular shapes (at least one “rectangle” on each side of 30, par [0020]) that are spaced apart from each other in the conductive frame 22.
With regard to claim 10, figure 2 of Yuan disclose a heat sink 80 on the semiconductor chip structure 30 and the stiffener 22.
With regard to claim 13, figure 2 of Yuan discloses an upper surface of the stiffener 22 is coplanar (top of 22 coplanar with top of 30) with or lower than an upper surface of the semiconductor chip structure 30.
With regard to claim 19, figure 2 of Yuang disclose a semiconductor package comprising: a substrate 20; a semiconductor chip structure 30 on the substrate 20; a conductive frame 22 surrounding the semiconductor chip structure 30 on the substrate 20; and an insulating filler 25 in an inside of the conductive frame 22, wherein the insulating filler 25 comprises a material (“epoxy resin”, par [0018]) having a glass transition temperature (Tg) (Tg of epoxy resin, par [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2011/0156235) in view of Ho et al. (US 10,163,754) (“Ho”).
With regard to claim 3, Yuan does not disclose a minimum width of the semiconductor chip structure is 20 millimeters (mm) or more, and wherein a minimum width of the substrate is 40 mm or more.
However, figure 5B of Ho discloses a width of the semiconductor chip structure is 20 millimeters (mm) or more (“40 mm”, col. 3 ll. 61), and wherein a width of the substrate 10 is 40 mm or more (“60 mm”, col. 3 ll. 60).
Therefore, it would have been obvious to one of ordinary skill in the art to formt he the chip and substrate of Yaun with the dimensions as taught in Ho in order to allow more components to be integrated into a given area.  See col. 1 ll. 18-19 of Ho. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2011/0156235) in view of Zhan et al. (US 2006/0091509) (“Zhan”). 
With regard to claim 4, Yuan does not disclose that the stiffener contacts 30% or more of a surface area of an upper surface of the substrate.
However, figure 2 of Zhan discloses that the stiffener 260 contacts 30% or more of a surface area of an upper surface (upper surface of 220) of the substrate 220.
Therefore, it would have been obvious to one of ordinary skill in the art to form the stiffener of Yuan with the size of Zhan in order to provide a greater surface area for adhesion to the heat spreader and reduce the likelihood of delamination to the heat spreader.  See par [0084] of Zhan.  

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2011/0156235) in view of Lee et al. (US 2007/0145571) (“Lee”). 
With regard toc claim 7, Yuan does not disclose that the conductive frame is on a side surface and a bottom surface of the insulating filler in the cavity.
However, figures 3-5 of Lee discloses that the conductive frame 3 is on a side surface (outer surface of 6) and a bottom surface (bottom of 6) of the insulating filler 6 in the cavity 4.
Therefore, it would have been obvious to one of ordinary skill in the art to form the stiffener of Yuan with the gap as taught in Lee in order to allow for easy egress of a dispenser into a gap between the chip and the substrate.  See par [0009] of Lee. 
With regard to claim 9, fig. 2 of Yuan disclose that the conductive frame 22 has a plurality of edge portions (edges of 22) respectively corresponding to edges (edges of 30) of the semiconductor chip structure 30 and a plurality of corner portions (corners of 22) connecting the plurality of edge portions (edges of 22). 
Yuan does not disclose that the insulating filler is in at least one of the plurality of edge portions and at least one of the plurality of corner portions.
However, figures 4-5 of Lee discloses that the insulating filler 6 is in at least one of the plurality of edge portions (edges of 3) and at least one of the plurality of corner portions (corner of 3).
Therefore, it would have been obvious to one of ordinary skill in the art to form the stiffener of Yuan with the gap as taught in Lee in order to allow for easy egress of a dispenser into a gap between the chip and the substrate.  See par [0009] of Lee. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2011/0156235) in view of Pan et al. (US 2019/0115269) (“Pan”). 
With regard to claim 11, figure 2 of Yuan discloses that the semiconductor chip structure 30 comprises a first semiconductor chip structure 30, 
Yuan does not disclose that the semiconductor package further comprises a second semiconductor chip structure that is spaced apart from the first semiconductor chip structure in a first direction that is parallel to an upper surface of the substrate.
However, figure 2 of Pan discloses that the semiconductor package further comprises a second semiconductor chip structure 32 that is spaced apart from the first semiconductor chip structure 31 in a first direction that is parallel to an upper surface of the substrate 10.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor package of Yuan with the second semiconductor die as taught in Pan in order to provide a high bandwidth memory chip.  See par [0059] of Pan. 
With regard to claim 12, Yuan does not disclose a plurality of semiconductor chips stacked in a second direction that is perpendicular to the upper surface of the substrate.
However, figure 2 of Pan discloses a plurality of semiconductor chips (“plurality of memory chips“, par [0059]) stacked in a second direction (top to bottom) that is perpendicular to the upper surface (top of 10) of the substrate 10.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor package of Yuan with the plurality of memory chips as taught in Pan in order to provide a high bandwidth memory chip.  See par [0059] of Pan. 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0115269) in view of Yuan (US 2011/0156235). 
With regard to claim 14, figure 12 of Pan discloses a semiconductor package 1f comprising: a substrate 10 including a first wiring (wiring in package substrate 10); an interposer substrate 20 on the substrate 10, and including a second wiring (wiring in interposer 20) electrically connected (“first semiconductor die 31 and the second semiconductor die 32 are electrically connected to the package substrate 10 through the interposer 20”, par [0062]) to the first wiring (wiring in 10); a semiconductor chip structure (31, 32) on the interposer substrate 20, and including first 31 and second semiconductor chip structures 32 electrically connected to each other (“the first semiconductor die 31 and the second semiconductor die 32 may be electrically connected to each other through the interposer 20 “, par [0062]) by the second wiring (wiring 20); and a stiffener 40 surrounding a side surface of the interposer substrate 20 and a side surface of the semiconductor chip structure (31, 32), on the substrate 10, wherein the stiffener 40 includes a conductive frame 40 having a cavity (cavity within the opening of the stiffener ring 40), wherein the conductive frame 40 comprises a metal material (“stiffener ring 40 may be composed of copper”, par [0077]). 
Pan does not disclose an insulating filler in the cavity, and wherein the insulating filler comprises an organic material.
However, figure 2 of Yuan discloses an insulating filler 25 in the cavity 110, and wherein the insulating filler 25 comprises an organic material (“epoxy resin material”, par [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor package of Pan with the molding compound material as taught in Yuan in order to provide stiffness to the flip chip package.  See par [0017] of Yuan . 
With regard to claim 15, figure 12 of Pan discloses an encapsulant 60 on the interposer substrate 20, and on the first 31 and second semiconductor chip 32 structures.
With regard to claim 16, figure 12 of Pan discloses that the second semiconductor chip structure 32 comprises a plurality of semiconductor chips stacked (“second semiconductor die 32 may comprise a high bandwidth memory (HBM) chip in which a plurality of memory chips having through silicon vias (TSVs) are stacked”, par [0095]) in a direction perpendicular to an upper surface of the interposer substrate (top of 20), and wherein at least a portion of the plurality of semiconductor chips (“memory chips”, par [0095]) includes a through-via (“through silicon vias (TSVs) “, par [0095]) that electrically connects the plurality of semiconductor chips (“memory chips”, par [0095]) to each other.
With regard to claim 17, figure 12 of Pan discloses a heat sink 50 on the first 31 and second 32 semiconductor chip structures and the stiffener 40.
With regard to claim 18, figure 12 and 28 of Pan discloses a plurality of passive components 490 on the substrate 10 and spaced apart from the stiffener 40 and the interposer substrate 20, wherein the plurality of passive components 490 are electrically connected to at least a portion of the first 31 and second semiconductor chip structures 32 through the first (wiring in 10) and second wirings (wiring in 20).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2011/0156235) in view of Sumita et al. (US 2012/0074596) (“Sumita”). 
With regard to claim 20, Yuan does not disclose that the Tg is 200 °C or lower. 
However, Sumita discloses that the Tg is 200 °C or lower (“glass transition temperature, Tg, which is 100.degree. C. or higher”, claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the epoxy resin of Yuan with the glass transition temperature as taught in Sumita in order to provide a semiconductor device which is strongly adhered to a substrate and has a high resistance to heat and thermal shock.  See par [0002] of Sumita. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             7/21/2022